Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the limitation “at least one pin” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the at least one pin previously disclosed or an additional at least one pin. 

Double Patenting
The nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of U.S. Patent No. 11,232,847 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/582,114
Claim 1 – Patent 11,232,847
A method for terminating memory component pins in a computer system, the method comprising: 
A method for terminating memory component pins in a computer system, the method comprising: 
selecting, by a processor, a subset of a plurality of memory storage devices; 
selecting, by a processor, a subset of a plurality of memory storage devices; 
selecting, by the processor, at least one pin of the plurality of memory storage devices not corresponding to the subset of the plurality of memory storage devices; and 
selecting, by the processor, at least one pin of the plurality of memory storage devices not corresponding to the subset of the plurality of memory storage devices and not part of a memory map of the computer system; and 
configuring, by the processor, the at least one pin with a termination impedance.
configuring, by the processor, the at least one pin with a termination impedance.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/582,114 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,232,847. Specifically, both claim 1, of the current application 17/582,114, and claim 1, of patent 11,232,847discloses: A method for terminating memory component pins in a computer system, comprising such steps as “selecting, by the processor, at least one pin of the plurality of memory storage devices not corresponding to the subset of the plurality of memory storage devices”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/582,114, as a broader recitation of the operations performed by the Method disclosed in claim 1 of Patent 11,232,847. A method omitting an element of another method is broader in scope and would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/582,114, as broader recitation of the operations of the Method of claim 1, of U.S. Patent 11,232,847, and as such are obvious variants of each other.

Claim 2 – Application 17/582,114
Claim 2 – Patent 11,232,847
Claim 3 – Application 17/582,114
Claim 3 – Patent 11,232,847
Claim 4 – Application 17/582,114
Claim 4 – Patent 11,232,847
Claim 5 – Application 17/582,114
Claim 5 – Patent 11,232,847
Claim 6 – Application 17/582,114
Claim 6 – Patent 11,232,847
Claim 7 – Application 17/582,114
Claim 7 – Patent 11,232,847
Claim 8 – Application 17/582,114
Claim 8 – Patent 11,232,847
Claim 9 – Application 17/582,114
Claim 9 – Patent 11,232,847
Claim 10 – Application 17/582,114
Claim 10 – Patent 11,232,847
Claim 11 – Application 17/582,114
Claim 11 – Patent 11,232,847
Claim 12 – Application 17/582,114
Claim 12 – Patent 11,232,847
Claim 13 – Application 17/582,114
Claim 13 – Patent 11,232,847
Claim 14 – Application 17/582,114
Claim 14 – Patent 11,232,847
Claim 15 – Application 17/582,114
Claim 15 – Patent 11,232,847
Claim 16 – Application 17/582,114
Claim 16 – Patent 11,232,847
Claim 17 – Application 17/582,114
Claim 17 – Patent 11,232,847
Claim 18 – Application 17/582,114
Claim 18 – Patent 11,232,847
Claim 19 – Application 17/582,114
Claim 19 – Patent 11,232,847
Claim 20 – Application 17/582,114
Claim 20 – Patent 11,232,847


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 6, 8, 10 – 13, 15, 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaeffer et al., U.S. Patent 8,599,631 (herein Shaeffer).

Regarding claims 1, 8, and 15, claim 1 as representative, Shaeffer discloses: A method for terminating memory component pins in a computer system, the method comprising: selecting, by a processor, a subset of a plurality of memory storage devices (figure 3, element 44; claim 11); selecting, by the processor, at least one pin of the plurality of memory storage devices not corresponding to the subset of the plurality of memory storage devices (figure 3, element 44; claim 11); and configuring, by the processor, the at least one pin with a termination impedance (figure 3, element 44; claim 11).

Regarding claims 3, 10, and 17, claim 3 as representative Shaeffer discloses: the plurality of memory storage devices comprise dynamic random access memory (column 5, lines 25 – 45).

Regarding claims 4, 11, and 18, claim 4 as representative, Shaeffer discloses: the plurality of memory storage devices comprise components of at least one rank of a modular memory device (column 5, lines 25 – 45).

Regarding claims 5, 12, and 19, claim 5 as representative, Shaeffer discloses: configuring the at least one pin with the termination impedance using on-die termination (column 5, lines 45 – column 6, lines 5).

Regarding claims 6, and 13, claim 6 as representative Shaeffer discloses: configuring the at least one pin with the termination impedance by a memory controller of the computer system (column 5, lines 45 – column 6, lines 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 14, 16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer, in view of Loughner et al., U.S. Publication 2010/0005219 (herein Loughner).

Regarding claim 2, 9, and 16, claim 2 as representative, Shaeffer teaches the limitations of the parent claim. Shaeffer does not explicitly teach: the plurality of memory storage devices are components of a dual in-line memory module (DIMM).
Loughner teaches: the plurality of memory storage devices are components of a dual in-line memory module (paragraph 0068; figure 2). 
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Shaeffer: a plurality of memory storage devices; with the teaching of Loughner: a dual in-line memory module for the purpose of implementing memory modules (figure 2). Memory storage devices are well-known in the art (abstract). Dual in-line memory module is a well-known design choice in the art (figure 2). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claims 7, 14, and 20, claim 7 as representative, Shaeffer teaches the limitations of the parent claim. Shaeffer does not explicitly teach: executing, by the processor, a testing program which tests the subset of the plurality of memory storage devices.
Loughner teaches: executing, by the processor, a testing program which tests the subset of the plurality of memory storage devices (paragraph 0042, 0047).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Shaeffer: a plurality of memory storage devices; with the teaching of Loughner: a dual in-line memory module for the purpose of implementing memory modules (figure 2). Memory storage devices are well-known in the art (abstract). A testing program which tests the subset of the plurality of memory storage devices is a well-known design choice in the art (figure 2). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ojalvo; Shai et al.	US 20150227440 A1
Linder; Peter et al.	US 20100299468 A1
selecting, by a processor, a subset of a plurality of memory storage devices; 
selecting, by the processor, at least one pin of the plurality of memory storage devices not corresponding to the subset of the plurality of memory storage devices; and 
configuring, by the processor, the at least one pin with a termination impedance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111